Citation Nr: 0007474	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-41 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a laceration of 
the right upper leg, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1973 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied an increased evaluation for a 
laceration of the right upper leg.  The veteran had appealed 
as well the denial of service connection for post-traumatic 
stress disorder (PTSD).  In January 1997, the Board remanded 
this case for further development.  While the case was on 
remand to the RO, service connection was granted for PTSD.  
The veteran has not appealed the evaluation assigned, and 
that issue is not before the Board.  The RO has substantially 
complied with the remand, and the case is once more before 
the Board.  


FINDING OF FACT

Residuals of the veteran's right upper leg laceration are 
currently manifested by a slight, C-shaped, healed scar, 
without tenderness, adherence, or ulceration.  The scar has 
not caused a current functional disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
laceration of the right upper leg have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A service outpatient clinic record dated in January 1977 
notes the veteran's complaints of back stiffness due to an 
automobile accident six days before, but did not reference a 
laceration.  In June 1977, the veteran was hospitalized in 
Nurnberg (Nuremberg), Germany, where he had been treated for 
a superficial laceration of the right calf.  Upon discharge 
several days later, he was put on profile, required to use 
crutches, and advised not to engage in physical training or 
running.  

In March 1978, he complained of pain in his right leg behind 
the knee and down to the foot since having sustained a major 
laceration in the same area in a truck accident the prior 
June.  Examination at that time showed a well-healed scar 
from traumatic incision into the right popliteal fossa.  In 
December 1978, an outpatient clinical note disclosed that, 
subsequent to the right knee laceration, the veteran had had 
sensitivity and pain over the lateral part of the scar.  The 
impression was post traumatic neuritis, for which he was 
later given local injections into the right popliteal fossa.  
A clinical note in January 1979 stated that the post-
traumatic neuritis in the right popliteal area had been 
improving with Xylocaine injections.  Later that month, the 
veteran was reported as doing well.  The scar had minimal 
residual tenderness and the leg had full range of motion.  On 
his Report of Medical History associated with his January 
1979 separation examination, the veteran stated that the 
laceration caused cramps in his right leg upon exertion.  The 
Report of Medical Examination included a diagnosis of post-
traumatic neuritis and scar of the lateral side of the right 
knee.  In March 1979, the veteran was reported as having 
continued to have pain and tenderness over the scar.  The 
diagnosis was again post-traumatic neuritis.  Treatment was 
to consist of reassurance, local steroid injection, and 
possibly diathermy.  

The veteran's initial VA disability evaluation examination 
report in November 1979 included a history of a laceration 
over the popliteal area on the right leg incurred in a truck 
accident during active military service in Germany.  The 
veteran stated that he had been hospitalized at Nurnberg 
(Nuremberg) Army Hospital for five days where the wound was 
sutured.  Since then, he claimed to have suffered from 
persistent pain over the area, particularly after prolonged 
standing or ambulation. Frequently, the leg pain was 
associated with pain in the low back.  The pain was relieved 
after resting in recumbent position without the use of 
medication. Examination revealed a scar, roughly L-shaped, 3 
inches long on the vertical portion and 3 1/2 inches long on 
the transverse portion over the medial aspect of the upper 
third of the right lower calf in the right popliteal region.  
The scar was depressed approximately one inch wide at its 
widest on the vertical portion and 1/2 inch wide at its 
widest on its transverse length.  It was moderately to 
severely disfiguring, non tender, and adherent.  The loss of 
tissue with depression was particularly evident over the 
vertical portion of the scar.  Tight hamstrings were also 
noted.  An orthopedic examination provided a diagnosis of 
residuals of a lacerated wound of the right upper leg and 
popliteal region, including a scar, a short right hamstring 
secondary to the severe laceration, and moderate 
tenosynovitis secondary to all of the above.  

Throughout the years, the veteran had numerous medical 
examinations and various types of treatment, principally for 
chronic pain syndrome.  In July 1987, he underwent a VA 
compensation and pension examination, with a reported history 
of a laceration at the posterior aspect of the right knee in 
1976 which had been sutured.  Thereafter, he returned to duty 
until his discharge from military service in 1979.  After 
leaving military service, he said that he had had increasing 
difficulty with pain localized in the right popliteal fossa, 
occasionally radiating to his right heel, as well as pressure 
sensations behind the right knee on prolonged standing and 
occasional pulling sensations about the right hip.  
Examination revealed a vigorous, well-developed male, who 
walked without a limp and disrobed with no gross 
manifestations of pain, deformity, or loss of motor power.  
He could walk on heels and toes and squat and return to the 
erect position with no difficulty.  The lower extremities 
were symmetrical in circumference and in leg length.  There 
was a normal range of motion at both hips, knees, ankles, and 
feet.  There was a 4 1/4 inch curved postoperative scar 
across the popliteal fossa which was well healed and showed 
no tenderness.  Within a quarter inch of the upper lateral 
end of the scar was a 2 mm. subcutaneous area which was quite 
tender.  Pressure over the area did not produce radiating 
pain.  The collateral and cruciate ligaments were firm 
bilaterally.  The diagnosis was scar from a lacerated wound 
of the right thigh, with pain problem; and tender nodule in 
the right popliteal fossa.  

The veteran sought to reopen his claim in March 1993.  A VA 
orthopedic examination in April 1993 noted a medical history 
of residual pain behind the right knee and right leg, 
radiating down the right foot and associated at times with 
numbness.  The veteran found it difficult to stand for any 
length of time, but had not noted any evidence of marked 
changes over the past few years.  Present complaints were 
pain, numbness, and difficulty in prolonged standing or 
walking.  He claimed to have lost about 600 hours over the 
past 12 years working as a letter carrier for the Post 
Office.  Physical examination disclosed a 5 inch scar in the 
posterior medial aspect of the right knee and thigh, with the 
last three inches being depressed and keloid in nature.  
There was a slight tenderness in this area.  Examination of 
lower extremities found both knees and legs equal in 
circumference at three measured levels.  There was no 
evidence of any instability of the knees, and strength in 
both lower extremities appeared to be good.  There did not 
appear to be any damage to the joints or evidence of muscle 
hernia.  A barely legible report of a 1993 x-ray examination 
revealed negative findings in regard to the right leg.  The 
impression was status post deep laceration of the right knee 
and leg, with complaints of residual pain and numbness, as 
well as weakness of the lower extremity. 

A VA neurological examination report in May 1993 related that 
the veteran denied weakness of the leg, back pain or any 
other neurologic symptoms.  The impression was that he 
appeared to have a residual sensory posterior tibial 
neuropathy with residual dyskinetic pain in the left [sic] 
leg which occasionally bothered him, particularly after heavy 
activity.  

An April 1996 neurology examination report noted that the 
veteran had complaints of right lower extremity numbness.  
The examiner stated, however, that he was unable to find any 
consistent findings indicative of a peripheral neuropathic 
lesion which could be explained on a physiologic basis.  He 
commented that he could find no evidence of any significant 
neurologic dysfunction in this veteran's examination.  

A VA examination in April 1996 for muscle function took 
cognizance of the veteran's subjective complaints of constant 
pain behind the right knee, inability to keep the knee 
straight for any length of time, and stiffness requiring him 
to stop frequently when driving for long periods and to stand 
up when sitting for any length of time.  Objectively, this 
examiner found a laceration of the medial head of the 
gastrocnemius muscle, based on his finding that the veteran 
was not able to extend his knee to 0 degrees without 
distress, but kept it extended to 10 degrees.  He believed 
the tissue loss had caused moderate damage to his 
gastrocnemius muscle.  He observed a scar going up the medial 
side of the calf and across the popliteal fossae, 
approximately eight inches in length, which was without 
adhesions.  There was no damage to the tendons, bones, 
joints, or nerves, and loss of strength was minimal.  There 
was no significant evidence of pain.  The diagnosis was old 
laceration of the right gastrocnemius muscle.  

The veteran underwent another VA neurological examination in 
September 1998.  The examiner noted that he had reviewed the 
extensive claims file before conducting the examination.  
Current symptoms included persistent pain and numbness in the 
right leg which the veteran believed had become worse over 
the last two or three years.  The examiner commented that he 
had previously seen the veteran in 1996 and, at that time, 
had found no discernible neurological findings to explain his 
symptomatology.  In the interim, the veteran had developed 
increasing back pain, radiating to the right leg with 
numbness and tingling.  Neurological examination found the 
cranial nerves II-XII intact.  There was no papilledema, 
nystagmus, ophthalmoparesis, facial asymmetry, or lower 
cranial nerve dysfunction.  Motor examination noted good 
strength in all four limbs, with no atrophy and no drift.  
Sensory examination revealed no discernible loss to pin, 
touch, proprioception, or vibration.  On the other hand, gait 
was antalgic, with difficulty walking on heels and toes on 
the right and circumduction of the right leg.  The examiner 
commented that examination had shown some symptoms of right 
lower extremity sensory loss.  He believed that the 
symptomatology was most suggestive of a mild chronic lumbar 
radiculopathy, primarily involving L5, with sensory symptoms, 
but no confirmatory sensory abnormalities, with normal 
reflexes and normal strength, but with abnormal mechanical 
findings and abnormal gait.  

A VA orthopedic examination report September 1998 included 
the principal subjective complaint of occasional pain down 
his leg and numbness after standing for a prolonged period.  
Objective examination disclosed that the veteran had full and 
equal extension of his right and left knees to 0 degrees.  He 
had equal flexion of 140 degrees of the right and left knees, 
with no instability of the knee joint.  In dorsiflexion or 
plantar flexion against resistance, there was no plantar or 
dorsi weakness of the ankle.  There were no reflex or sensory 
deficits in the right lower extremity.  The veteran had full 
heel and toe rising and full squatting.  There was a slight 
C-shaped, healed scar, which was 2 by 8 cm. in size in the 
medial aspect of the popliteal area over the medial 
gastrocnemius origin.  The scar was nontender, nonadherent, 
and revealed no ulceration.  There was 1 cm of retraction of 
the base along its entire length.  The examiner stated that 
it was his opinion that this wound had not caused a 
functional disability in the right extremity.  The fact that 
the veteran experienced some numbness after standing for 
prolonged periods of time was understandable, but not 
functionally debilitating.   

II.  Legal Analysis

The veteran has presented a well-grounded claim for an higher 
disability evaluation for a laceration of the right upper leg 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
prior rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The RO has obtained all available evidence, has 
afforded the veteran VA special examinations, and has offered 
him the opportunity to testify at RO and Board hearings.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran is currently rated at a 10 percent evaluation for 
a scar under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This 
code requires that such scar be rated on limitation of 
function of part affected.  Limitation of extension of the 
knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5261.  This code provides that a 50 percent evaluation is 
warranted if extension is limited to 45 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees, a 30 
percent evaluation if extension is limited to 20 degrees, a 
20 percent evaluation if extension is limited to 15 degrees, 
and a 10 percent evaluation if extension is limited to 10 
degrees.  If extension is limited to 5 degrees or less, the 
rating is noncompensable.  

In this respect, all VA examinations since 1987, other than 
the April 1996 VA examination for muscle function, found no 
limitation of motion of the veteran's right knee.  In 
particular, the most recent examination found full and equal 
extension of both right and left knees to 0 degrees.  The 
1996 examiner did note, however, that the veteran was not 
able to extend his knee fully to 0 degrees without pain and 
maintained extension at 10 degrees.  Whether this objective 
finding was due to residuals of the laceration or to the mild 
chronic lumbar radiculopathy subsequently diagnosed by the 
1998 VA neurological examiner cannot be definitively 
determined.  Even allowing the veteran all benefit of the 
doubt under U.S.C.A. § 5107 (West 1991), however, any 
limitation of extension of his right knee has not been found 
greater than 10 degrees.  Accordingly, an evaluation in 
excess of 10 percent for residuals of a laceration of the 
right upper leg must be denied.  

Although the Board has considered whether other codes would 
provide a greater benefit to the veteran, it finds that these 
are either inappropriate or would not allow an evaluation in 
excess of 10 percent.  Were the veteran to be evaluated under 
Diagnostic Code 7804, relative to superficial scars, for 
example, the right leg scar would have had to have been found 
tender and painful on objective demonstration.  Since recent 
examiners have not reported tenderness in the scar area or 
painful motion of the knee joint due to the scar during range 
of motion testing, evaluation under this code would be 
noncompensable.  

Consideration has also been given to whether the evidence 
supports a rating for neurological problems associated with 
the leg injury, however, the medical evidence is that the 
veteran's neurological complaints are more likely 
attributable to mild chronic lumbar radiculopathy than to the 
healed scar.  Accordingly, the preponderance of the evidence 
is against a higher rating on that basis.


ORDER

An evaluation in excess of 10 percent for a laceration of the 
right upper leg is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

